Citation Nr: 1636859	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-14 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for psychiatric disability to include posttraumatic stress disorder and anxiety.

2.  Entitlement to a nonservice connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1988 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Given the multiple psychiatric diagnoses of record and the nature of the Veteran's claim, the Board has recharacterized the issue to encompass all diagnosed mental conditions.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are adjudicated.

The Veteran asserts that his psychiatric disability was caused by his experiences during active duty.  The Veteran has also reported that he suffers from PTSD.

A January 2010 VA examination report shows that the Veteran was diagnosed with anxiety disorder and depressive disorder.  The examiner noted that based upon the Veteran's history of symptom presentation, testing results with treating clinicians, and the current presentation and symptoms report, that a diagnosis of anxiety disorder was provided at the examination.  A depressive disorder was also provided due to the Veteran's reported and consistently documented history of depressed mood in response to his chronic pain.  The examiner also reported a rule/out of a psychotic disorder due to the Veteran's possible delusional content and previously reported hallucinations.  The examiner noted that the Veteran's symptoms did not meet the DSM-IV criteria for PTSD.  

The examiner reported that an opinion could not be provided with regards to whether the Veteran had PTSD related to an inservice event without resorting to mere speculation.  The examiner reported that the Veteran was not diagnosed with PTSD by the examiner due to multiple factors including various reports by treating clinicians of what appeared to be over endorsement/exaggeration of symptoms in conjunction with significantly invalid testing results.  The examiner specifically noted that the Veteran's treatment records from November 2008 indicated that the Veteran was preoccupied with compensation and suggested that the treating clinician was "utilized" to get him compensation.  The notes also indicated that the provider was the third clinician to indicate that the Veteran did not appear to warrant a diagnosis of PTSD and provide an alternative diagnosis.  The Veteran's invalid MMPI 2 results were also cited indicating exaggeration of symptoms.  The Veteran's reported symptom presentation when meeting with these treating clinicians was similar to his presentation when meeting with the examiner.  The Veteran reported predominantly the same symptoms.   He was also found during the examination to endorse symptoms that appeared to be inconsistent with PTSD or bizarre in his reported connection to PTSD.  He further indicated that these symptoms simply appeared at an extreme severity level approximately three years after his discharge from military service.  The examiner noted that while it was possible to experience an onset of symptoms years following the event such an immediately extreme severity level and frequency would be considerably atypical.  When administered a symptom validity test, the Veteran's results were below the cutoff score for exaggeration/feigning of symptoms.  The examiner reported that the validity testing results did not completely rule out the possibility that his symptoms may be more consistent with a diagnosis of another disorder rather than PTSD (if warranting any diagnosis).  It was noted that the examiner was not suggesting that the Veteran was malingering or feigning symptoms.  The examiner reported that it was simply difficult to provide an accurate diagnosis of PTSD and provide an opinion for such with the Veteran's noted history as well as the current presentation.  The examiner remarked that while it could not be accurately stated that the Veteran did or did not warrant a diagnosis of PTSD, a diagnosis of anxiety disorder NOS was provided.  The examiner reported that based on the information available, she could not resolve whether or not the Veteran is suffering from PTSD without resorting to mere speculation nor could the examiner resolve whether or not his reported anxiety related difficulties/diagnosis were related to an in service event.

When a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2009).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46 (2007).

Here, the Board is unable to determine from the VA examiner's report why an opinion regarding whether the Veteran has a current diagnosis of PTSD or whether a psychiatric disability is related to active service could not be provided. 

Therefore, the Board finds that a new VA examination must be provided to the Veteran concerning his claim of entitlement to service connection for psychiatric disability.   

With regard to the claim seeking entitlement to a nonservice connected pension, an April 2010 rating decision denied the Veteran's claim as to this issue.  The Veteran filed a notice of disagreement in July 2010 with the rating decision.  There is no indication from the record that a statement of the case has been issued as to the pension matter, or that the matter has otherwise been resolved.  Accordingly, the Board will remand the matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the Veteran and his representative that addresses the issue of entitlement to a nonservice connected pension.  Inform the Veteran of the time limits in which to submit a substantive appeal of that issue.

2.  Schedule the Veteran for a VA examination by a psychiatrist to determine the nature and etiology of any current psychiatric disability.  The examiner must review the claims file and must note that review in the report.  A complete rationale for any opinion expressed must be provided.  The examiner's opinion should specifically address the following: 

a) Identify all psychiatric diagnoses present, including those indicated by past VA examinations and clinical records on file.

b) Specifically provide an opinion as to whether or not each criterion for a diagnosis of PTSD is met for the Veteran. 

 c) If the examiner determines that the Veteran has PTSD, the examiner should specifically identify each and every stressor on which the diagnosis is based. 

 d) For any currently diagnosed psychiatric disability other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such psychiatric disability is etiologically related to service.  

3.  Then, readjudicate the claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

